DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon (11,198,040).  Claim 2, Jeon discloses a golf ball comprising a core and cover. The core comprises a rubber composition including functionalized aluminosilicate microspheres wherein the aluminosilicate is functionalized with epoxy or carboxyl (abstract, Col. 2, lines 45-47).  Claim 3, the functionalized aluminosilicate microspheres are included in the rubber in the amount from 1 to 20 parts (col. 2, lines 45-46).  Claim 4, the rubber composition includes a coagent, zinc oxide, pentachlorothiophenol, peroxide and a filler (col. 6, lines 54-60).  Claims 5-6, the coagent is zinc diacrylate an is present in the amount from 10 to 50%.  Claim 7, zinc pentachlorothiophenol is included in the amount from 0 to 10%.  Claim 8, the peroxide is included in the amount from 0.1 to 10%.  Claim 9, the golf ball weighs from 45 to 47 grams (col. 6, lines 4-5).  Claim 11, Jeon discloses a golf ball comprising an inner core, an outer core and cover. The either core layer comprises a rubber composition including functionalized aluminosilicate microspheres wherein the aluminosilicate is functionalized with epoxy or carboxyl (abstract, Col. 3, lines 45-50).  Claim 12, the functionalized aluminosilicate microspheres are included in the rubber in the amount from 1 to 20 parts (col. 2, lines 45-46).  Claim 13, the rubber composition includes a coagent, zinc oxide, pentachlorothiophenol, peroxide and a filler (col. 6, lines 54-60).  Claims 14-15, the layer comprising the functionalized aluminosilicate microspheres will inherently have the same features claimed by applicant.

Allowable Subject Matter
Claims 16-18 are allowed.

Response to Arguments
The indicated allowability is withdrawn, see rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



October 9, 2022